Citation Nr: 1541055	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-21 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for depression, to include as secondary to the service-connected traumatic full thickness macular hole of the left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2011.  The RO issued a Statement of the Case (SOC) in July 2012.  In August 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran was afforded a VA examination in October 2014, and was diagnosed with unspecified depressive disorder.  The VA examiner then provided a negative nexus opinion for secondary service connection based on causation only (i.e., whether the depressive disorder was caused by or a result of the service-connected traumatic full thickness macular hole of the left eye).  The Board finds this VA medical opinion to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed depressive disorder was aggravated beyond its natural progression by his service-connected traumatic full thickness macular hole of the left eye.  38 C.F.R. § 3.310 (2015).  

Additionally, in the August 2015 Informal Hearing Presentation, the Veteran's representative argued that the October 2014 VA examiner did not adequately consider and/or discuss the significance of the worsening of the traumatic full thickness macular hole of the left eye [the eye was increased to 40 percent disabling by the AOJ in an April 2012 rating decision] as it relates to the impact of such worsening on the depressive disorder.

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that an addendum opinion is required.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the October 2014 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA psychiatric examination to ascertain the etiology of his currently diagnosed unspecified depressive disorder.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current unspecified depressive disorder is caused by his service-connected traumatic full thickness macular hole of the left eye?

b) Is it at least as likely as not that the Veteran's current unspecified depressive disorder is aggravated (permanently worsened beyond the normal progression) by his service-connected traumatic full thickness macular hole of the left eye?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

If aggravation is found, the examiner is asked to determine a baseline level of severity of the depressive disorder prior to aggravation by the service-connected eye disability. 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  The examiner must also address the recent worsening of the traumatic full thickness macular hole of the left eye, as the eye was increased to 40 percent disabling by the AOJ in the April 2012 rating decision.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



